DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9, 14 and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall et al. (US Pub 2019/029737).
With respect to claim 8, Wall discloses a driver tool (see fig 8 below) comprising: an elongate shaft (fig 8, 76 and 56) having a proximal end (opposite end of fig 8) and a distal end (shown in fig 8); a bone screw engagement feature (fig 8, 22) located at the distal end of the elongate shaft; and a retention feature (fig 8, 89) located along the elongate shaft, proximal to the bone screw engagement feature; wherein the retention feature is configured to removably couple the driver tool to a bone anchor assembly (see fig 8 below), without deformation of the retention feature (threaded onto), in direct response to motion (from fig 2 to fig 3 shows the tool moving into engagement with the screw) of the bone screw engagement feature into engagement with a driver engagement feature of a bone screw of the bone anchor assembly. With respect to claim 9, Wall discloses wherein the retention feature comprises a protrusion encircling (fig 8 thread around the shaft) at least a portion of the elongate shaft. With respect to claim 14, Wall discloses wherein the retention feature is intermediate the bone screw engagement feature and the proximal end of the elongate shaft (fig 8). With respect to claim 27, Wall discloses wherein the retention feature has a first width (with of the threads see fig 8 below), perpendicular to the elongate shaft, that is greater (fig 8) than a second width (width just proximal to the threads in fig 8 below), perpendicular to the elongate shaft, at a portion of the elongate shaft immediately proximal to the retention feature. With respect to claim 28, Wall discloses wherein the retention feature comprises an unbroken circular cross-sectional (in a cross section across the shaft the threads would have a circular cross section) shape.

    PNG
    media_image1.png
    395
    591
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-7, 21-26 and 29-30 are allowed.
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-9, 14 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773